Citation Nr: 1236509	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for mechanical back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from January 1989 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

In January 2011, the Board denied the above-captioned claim and remanded a claim of entitlement to a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Since the January 2011 Board decision, documents associated with the Veteran's claims file demonstrated that the remanded TDIU claim was being developed by the RO.  As such, the Board need not remand a TDIU claim herein.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  In January 2011, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for mechanical back pain.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's January 2011 decision in so far as it pertained to the above-captioned issue and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board in order to afford the Veteran a new VA examination.  In order to prevent prejudice to the Veteran, the Board's January 2011 decision is vacated so far as it pertains to the issue of entitlement to a rating in excess of 20 percent for mechanical back pain, and a new decision will be entered as if the January 2011 decision had never been issued.


REMAND

In January 2011, the Board denied the Veteran's claim of entitlement to a rating in excess of 20 percent for mechanical back pain.  In so doing, the Board relied upon the findings and opinions resulting from VA examinations dated in July 2006 and March 2008.  Thereafter, the Veteran appealed to the Court.  Pursuant to a February 2012 Joint Motion and Court Order, the July 2006 and March 2008 VA examinations were deemed inadequate for rating purposes.  Specifically, the parties to the Joint Motion agreed that, while both examiners observed that the Veteran experienced pain upon motion, neither examiner made a finding as to whether and at what point during range of motion testing the Veteran experienced any limitation of motion that was specifically attributable to pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Further, the parties to the Joint Motion agreed that neither examiner provided a clear opinion as to whether the Veteran's service-connected mechanical back pain was manifested by neurological symptoms and/or disorders.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2011).

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the July 2006 and March 2008 VA examinations have been deemed inadequate for rating purposes, and given that the evidence of record is otherwise inadequate to properly adjudicate the claim, the Board finds that a remand is required in order to afford the Veteran another VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93   (1990)(holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for mechanical back pain.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records, to include all private treatment records, that have not already been associated with the claims file.  Whether or not the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's mechanical back pain that are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then afford the Veteran a VA examination to determine the current severity of his service-connected mechanical back pain.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected mechanical back pain, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected mechanical back pain.  The examiner must perform any indicated tests, such as nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether any reported neurological symptoms are related to his service-connected mechanical back pain.  It must also be noted whether the Veteran has any associated intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's mechanical back pain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures prior to returning the case to the Board. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

